DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.

Election/Restrictions
Claims 4 and 12, remains withdrawn from further consideration as not being reading on the elected species, as issued in the previous action (claim 4 was not elected, response filed on June 28, 2022, and claim 12 was withdrawn as explained in the action mailed on September 10, 2021). All of the confusion is created as the dependency of the various claim were changed in the response filed on December 8, 2021, and May 10, 2022).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the an electrically conductive layer structure of the stack with an opening at the surface, as recited in claims 1 (including that on both the sides) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-11, 13-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2-3, recites “a stack comprising at least one electrically insulating layer structure and/or at least one electrically conductive layer structure,” which is not clear if the stack comprising only insulating layer and no electrically conductive layer in the stack. Also, line 7-8, recites “wherein an electrically conductive layer structure of the stack with an opening at the surface in which the conductive contact element extends from within the stack.” It is not clear if the electrically conductive layer is the same as that recited at line 2-3. Further, the relative location of the electrically conductive layer is unclear, and “an opening at the surface” is unclear in reciting the structure, whether, the opening is in insulating layer or the electrically conductive layer, or in both of the layers. Additionally, “at the surface” lacks proper antecedent basis.
Regarding claim 21, similar explanation is applicable, as applied to claim 1 above, for the recitation “a second electrically conductive layer structure of the stack with a respective opening at an opposed surface of the stack through which a second conductive contact element extends from within the stack.”
Claims 2-3, 5-7, 9-11, 13-15 and 21 depend upon claim 1 and inherit the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0116761)  in view of Takahashi (US 2009/255111), and Glovatsky (US 6,449,839).
Regarding claim 1, Lee, figure 1-2, 4, discloses a component carrier, comprising: a stack comprising at least one electrically insulating layer structure and/or at least one electrically conductive layer structure (structure with insulating layers 40, 60 and conductive layer, forming elements 80, 81); a component (330) in the stack and having a curved surface portion (see figure 1); and a conductive contact element (70, 71) in contact with the curved surface portion of the embedded component (see, figure 4). 
Lee, though discloses, wherein an electrically conductive layer structure of the stack with an opening at the surface the conductive contact element extends from within the stack (opening for element 70, 71, the opening would be in the insulating layer 60 and conductive layer forming element 80, 81, but cannot be seen in the figure, as it is filled with conductive material).
Lee does not disclose wherein the conductive contact element has a diameter in the stack larger than a diameter of the opening.
Takahashi, figure 9, discloses a structure with an insulating layer (12), copper foil (14), and conductive contact element (20). Takahashi further discloses an opening in the insulting layer where the conductive contact element is formed with a diameter in the stack larger than a diameter of the opening (see figure, and abstract), in order to have a better strength to avoid crack (paragraph 0036-0038).
Glovatsky, figure 1b, discloses a structure with an insulating layer (20), a conductive layer (18), and an opening in the insulating layer and the conductive layer. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Lee with the conductive contact element has a diameter in the stack larger than a diameter of the opening, as taught by Takashi, and Glovatsky, in order to enhance the structural rigidity.

Regarding claim 2, the modified carrier of Lee further discloses wherein the conductive contact element (70, 17) is an electrically and/or thermally conductive contact element (see figure, paragraph 0082, Lee, and Takahashi, formed of metal). 

Regarding claim 3, the modified carrier of Lee further discloses wherein the curved surface portion is convex (see figure). 

Regarding claim 5, the modified carrier of Lee further discloses wherein the curved surface portion corresponds to an electric connection area of the component (see figure). 

Regarding claim 6, the modified carrier of Lee further discloses wherein the component is a passive component (capacitor, paragraph 0052). 

Regarding claim 7, the modified carrier of Lee further discloses wherein the passive component is an ohmic resistance or a capacitor (capacitor, paragraph 0052).

Regarding claim 9, the modified carrier of Lee further discloses a second conductive contact element in contact with the curved surface portion of the embedded component, wherein the curved portion of the component embedded in the stack provides electrical and/or thermal conduction between the conductive contact element and the second conductive contact element (see figure 4 of Lee, in view of Takahashi, and Glovatsky). 

Regarding claim 10, the modified carrier of Lee further discloses wherein a part of the conductive contact element has a convex shape (obvious as applied to claims 1 and 2 above). 

Regarding claim 11, the modified carrier of Lee further discloses wherein the part of the conductive contact element having the convex shape is not in contact with the curved surface portion (obvious as disclosed by Takashi and Glovatsky). 

 Regarding claim 13, the modified carrier of Lee further discloses wherein the part of the conductive contact element having the convex shape faces away from the embedded component (obvious in view of Takahashi, and Glovatsky). 

Regarding claim 14, the modified carrier of Lee further discloses wherein the part of the conductive contact element having the convex shape is in contact with at least one of the at least one electrically insulating layer structure (see figure, Lee, Takahashi, and Glovatsky).
  
Regarding claim 15, the modified carrier of Lee further discloses the carrier comprising at least one of the following features: the component carrier comprises at least one component (50) being surface mounted on and/or embedded in the component carrier (see figure), wherein the at least one component is in particular selected from a group consisting of a power semiconductor component, in particular a power transistor chip, an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip (capacitor, paragraph 0052); wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene (copper, paragraph 0088, 0091); wherein the electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate (paragraph 0090); wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier (printed circuit board, 0012).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified carrier of Lee, as applied to claim 1 above, and further in view of Kim (US 2015/0096789).
Regarding claim 21, the modified carrier of Lee further discloses a second curved surface portion of the embedded component, wherein the curved surface portion and the second curved surface portion of the embedded component are arranged at opposing ends of the embedded component (see figure 4). But does not disclose a second electrically conductive layer structure of the stack with a respective opening at an opposed surface of the stack through which a second conductive contact element extends from within the stack, wherein the second conductive contact element has a diameter in the stack  that is larger than a diameter of the respective opening, wherein the second conductive contact element provides electrical and/or thermal conduction between the curved surface portion of the embedded component and the second electrically conductive layer structure.
Kim, figure 1, discloses a carrier with insulating layers (120a, 120b, 110), conductive layer on both the sides of the carrier, including conductive contact elements, with improved mechanical characteristics and reliability (paragraph 0011-012).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified carrier of Lee with a second electrically conductive layer structure of the stack with a respective opening at an opposed surface of the stack through which a second conductive contact element extends from within the stack, wherein the second conductive contact element has a diameter in the stack  that is larger than a diameter of the respective opening, wherein the second conductive contact element provides electrical and/or thermal conduction between the curved surface portion of the embedded component and the second electrically conductive layer structure, as taught by Kim, in order to have desired electrical performance with enhanced mechanical characteristics and reliability.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomikawa (US 2016/0105966), figure 1, discloses a carrier with a stack having insulating layers and conductive layers, including a component embedded in the stack, and conductive contact elements on both the sides of the component connecting the conductive layers on both the sides.

Quintana (US 3,471,631), figure 1-3, discloses a carrier with stack having an insulting layer and conductive layers, including an opening on the surface and a conductive contact element having a diameter in the stack that is larger than a diameter of the opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / May 30, 2022